Citation Nr: 1747671	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-00 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a gastrointestinal disability, to include gastroesophageal reflux disorder (GERD) and hiatal hernia.

2.  Entitlement to service connection for herpes.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a back disorder of the thoracic spine, to include as secondary to a left foot disability.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from July 1961 to July 1965, from October 1965 to September 1968, and from December 1968 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In his December 2013 and February 2015 formal appeals to the Board (VA-9 form), the Veteran requested a videoconference Board hearing.  In a March 2017 correspondence, the Veteran's attorney indicated that the Veteran withdrew that request.  As such, the Board considers the request withdrawn.

In March 2017, the Veteran's attorney submitted a medical opinion by an orthopedist.  A waiver of RO consideration was included with the correspondence, and the Board may therefore consider the evidence in the first instance.

While this appeal was pending, the RO granted entitlement to service connection for a left foot disability in a December 2013 VA rating decision.  Since that grant constituted a full grant of the benefits sought on appeal, the claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has never appealed the assigned rating for this disability and, as such, an increased rating claim is not before the Board. 

In March 2017, the Veteran submitted additional information (a private physician's opinion) to be added to his claims file, which was accompanied by a waiver of RO consideration of said evidence.  That evidence was considered by the Board in this decision.

The Board notes that in the February 23, 2017 private medical opinion (received in March 2017), the physician indicated that the Veteran was unable to secure and follow substantially gainful employment starting in 2010 due to his service-connected disabilities (especially his back condition).  As the Veteran is challenging the disability ratings assigned for some of these disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

In addition, the issue of numbness of legs, ankles, and feet secondary to the Veteran's upper back disability has been raised by the record in the independent medical examination.  See February 2017 opinion by Dr. D. Miller, at page 12.  This issue has not been adjudicated by the Agency of Original Jurisdiction. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
Here, despite the fact that the Veteran has stated that he is seeking service connection for an upper back disorder and a lower back disorder specifically, the Board notes that the record contains indications of a possible assessment of multiple back disorders during the claim period, including one of the mid back (the thoracolumbar spine).  The Board thus finds that, pursuant to Clemons, the Veteran's service connection claim is more accurately classified as one for a back disorder.  See Clemons, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for herpes, service connection for a right shoulder disability, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's gastrointestinal disability has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn) and reflux, but had not resulted in symptoms of regurgitation, gas, bloating, and vomiting, and has not been productive of considerable impairment of health.

2.  The Veteran's claim for entitlement to service connection for a back disorder was final, and is now reopened, as he has submitted new and material evidence.

3.  The Veteran's back disability of the thoracic spine has been linked by a medical professional to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for gastrointestinal disability, to include GERD and hiatal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria to reopen a previously denied claim for entitlement to service connection for a low back disorder have been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for a back disorder of the thoracic spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a low back disorder in April 2010.  He was previously denied the claim in February 1987. 

At the time of his last final denial (February 1987), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and additional medical evidence. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for entitlement to service connection for a low back disorder is reopened.


Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).   

The Veteran's gastrointestinal disability is evaluated as 10 percent disabling under Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587. Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood. Id. at 1142.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2016).  Thus, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's VA and private treatment records document that the Veteran has been diagnosed with both GERD and a hiatal hernia.  There is no diagnostic code corresponding to GERD in VA's rating schedule.  When an unlisted condition, such as GERD, is encountered it is permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20.  To determine whether a diagnostic code listing is analogous to a claimant's condition, VA should consider (1) the functions affected by the condition, (2) the location of the condition, and (3) the similarity of the symptoms of each condition.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992).

In considering 38 C.F.R. § 4.20, the Board finds 38 C.F.R. § 4.114 and its diagnostic codes best encompass the Veteran's disability picture for GERD.  More specifically, of those diagnostic codes (DCs) under 38 C.F.R. § 4.114, the Board finds, specifically, DCs 7203-05 (disability of the esophagus), 7305 (duodenal ulcer), and 7346 (hiatal hernia) as representing possible analogous DCs under the rating schedule. 

With the above in mind, the Board finds the criteria under Diagnostic Code 7346 for hiatal hernia to be the most analogous, in terms of symptoms and anatomical location, to the combination of the Veteran's GERD and hiatal hernia for rating purposes.  A hiatal hernia is a condition in which part of the stomach protrudes through the esophageal opening (hiatus) in the diaphragm.  Hiatal hernia includes symptoms such as heartburn (stomach acid backs up into the esophagus) or a difficulty swallowing (dysphagia).  See https://www.webmd.com/heartburn-gerd/guide/reflux-disease-gerd-1#1 (last visted October 20, 2017).  As discussed in more detail below, the Veteran has reported that his GERD results in epigastric distress with symptoms of pyrosis (heartburn) and reflux.  Thus, the Veteran's symptoms mirror the rating criteria under DC 7346.

Otherwise, the medical evidence does not reflect that the Veteran suffers from esophageal stricture, esophageal spasm, or diverticulum of the esophagus.  38 C.F.R. § 4.114, DCs 7203-05 (2016).  Furthermore, each of these disabilities is rated based on the amount of esophageal stricture and/or obstruction.  As the Veteran's symptoms associated with his gastrointestinal disability do not include stricture or obstruction, the Board finds Diagnostic Code 7346 more appropriate for rating the Veteran's disorder as compared to DCs 7203-05.  The Board also notes that the Veteran does not experience a duodenal ulcer.  38 C.F.R. § 4.114, DC 7305 (2016).  Additionally, with regard to anatomical location, a duodenal ulcer is located in the first part of the small intestine.  See for example www.nlm.nih.gov/medlineplus/ency/article/000206.htm (last visited October 20, 2017).  The esophagus, not the small intestine, is the primary anatomical location affected by GERD and a hiatal hernia.  The Board notes that the Veteran has not reported symptoms such hematemesis, melena, anemia, and/or weight loss.  Therefore, the Board finds DC 7346 more appropriate for the purpose for rating the Veteran's disability as compared to Diagnostic Code 7305.

In evaluating the Veteran's gastrointestinal disability, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, DC 7346 (containing no reference to the effects of medication).

The Veteran filed a claim for entitlement to an increased rating for his service-connected gastrointestinal disability in April 2010. 

Private treatment records from May 2009 to January 2010 show that the Veteran underwent a chest X-ray in October 2009 which showed a large hiatal hernia behind the heart.  A CT of the abdomen in November 2009 that showed no bowel obstruction or fluid collection, and a hiatal hernia.  The records show that the Veteran did not experience abdominal discomfort, hematochezia, melena, hematemesis, change in bowel habits, diarrhea, constipation, nausea or vomiting.  See January 2010 private treatment records, in VBMS.    

Private treatment records from April to May 2012 show that the Veteran's gastrointestinal system was normal, there was no abdominal distension, and there were no other gastrointestinal symptoms.  See private treatment records, April-May 2012, in VBMS.   

The Veteran underwent a VA examination in July 2013.  See July 2013 VA examination, in Legacy Content Manager (LCM).  The examiner confirmed a diagnosis of GERD and hiatal hernia.  The Veteran told the examiner that he experienced mild to moderate reflux symptoms, took himself off Prevacid in 2011, and followed reflux precaution with diet modification.  The Veteran denied nausea, vomiting, hematemesis, or melena.  The examiner noted that the Veteran did not take continuous medication for the condition, experienced pyrosis and reflux, and had no other symptoms related to it.  The examiner stated that the Veteran's gastrointestinal disorder did not have an impact on his ability to work.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's disability has been manifested by epigastric distress with symptoms of pyrosis (heartburn) and reflux, but has not been productive of dysphagia (difficulty swallowing) and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The Board therefore finds that the criteria for a higher 30-percent rating under DC 7346 have not been met or more nearly approximated for any portion of the rating period.  See 38 C.F.R. § 4.114.

While the evidence of record described above reflects epigastric distress with symptoms of pyrosis (heartburn) and reflux, the Board finds that the Veteran's disability has not also been productive of dysphagia (difficulty swallowing) and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health at any time during the rating period.   
Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for an initial evaluation in excess of 10 percent under DC 7346 have not been met, and an increased rating must be denied.

In reviewing the Veteran's appeal, the Board has also taken into considered the Veteran's lay statements in support of his claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his gastrointestinal disability.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377   (Fed. Cir. 2007).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the issue of TDIU is remanded below. 


Service Connection

The Veteran asserts that his back disorder is related to his service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a current diagnosis of a back disorder of the thoracic spine.  Namely, the Veteran has a diagnosis of Syringmyelia, a rare disease of unknown etiology.  See February 2017 opinion by Dr. D. Miller, in VBMS.  Thus, the first element of service connection is met.

As to the issue of in-service incurrence, the Veteran's STRs show complaints of, and treatment for, a back disorder or issues starting in April 1974, when the Veteran reported mild thoracic pain and was diagnosed with "fibromyositis."  Thus, the second element of service connection is met.

Turning to whether there is a medical nexus, a medical professional has stated that the Veteran's diagnosed back disorder is directly related to his active service.  The physician stated that "there is ample evidence" in the Veteran's STRs "that points to the onset of the Syringmyelia (syrinx) early in the veteran's active duty.  This is extremely rare, and the early symptoms certainly would've been nearly impossible to diagnose."  The physician opined that it was at least as likely as not that the Veteran's present thoracic spine condition "is the direct result of a rare entity known as Syringmyelia that first became clinically symptomatic while the veteran was on active military duty."  See February 2017 opinion by Dr. D. Miller, in VBMS.  Thus, the third element of service connection is met.

As such, the Veteran's claim of entitlement to service connection for a back disorder of the thoracic spine is granted.


ORDER

Entitlement to an evaluation in excess of 10 percent for gastrointestinal disability, to include GERD and hiatal hernia, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for a back disorder of the thoracic spine is granted.







REMAND

First, the Veteran's most recent VA treatment records are from July 2013.  As such, the AOJ should obtain the Veteran's VA treatment records starting in July 2013 to the present.

Herpes

The Veteran asserts that he has herpes, which is related to his active service.
As noted above, the Veteran had active duty from July 1961 to April 1986.  The Veteran's service treatment records (STRs) show that he had reported a history of a herpes infection on the foreskin and head of the penis.    

The Veteran's post-service medical treatment records are silent for a diagnosis or treatment for herpes. 

The Veteran underwent a VA examination in July 2013.  See July 2013 VA skin examination in Virtual VA.  The examiner noted that the Veteran had a herpes infection in active service, that he had no treatment for herpes after active service.  The examiner stated that the Veteran saw a private doctor in April 2012 for rash on his penis and genital discomfort, was diagnosed with balanopostitis, and was not diagnosed with, or treated for, herpes.  The examiner opined that the Veteran did not have herpes.

"There is no cure for herpes."  See for example https://www.cdc.gov/std/herpes/stdfact-herpes.htm.  As such, even if the Veteran was not symptomatic during the July 2013 examination, he presumably still had the herpes virus.  The examiner did not conduct any testing to ascertain whether the herpes virus was present in the Veteran's system.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran's medical records and claims file should be reviewed anew to determine their nature and etiology of any existing herpes. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A new VA examination should be scheduled to ascertain whether the Veteran still has the herpes virus, whether or not his herpes is active at the time of the examination.  

Right Shoulder 

The Veteran has asserted that he hurt his right shoulder in active service, and that he was treated for it by a doctor aboard the USS Savannah.  He has also stated that he now received treatment for the condition at the VA outpatient clinic in Broward, Florida, at the VA Medical Center in Miami, Florida, and at the Sunrise and Hollywood Community-Based Outpatient Clinic (CBOC) for the issue.  See October 14, 2014 and June 1, 2016 Veteran's statements, in VBMS.  These records are not part of the claims file, and it does not appear that the RO/AOJ has attempted to obtain them.  They should be obtained on remand.  The content of the obtained records may or may not warrant scheduling the Veteran for a VA examination.   

TDIU

Finally, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total individual unemployability due to service-connected disabilities (TDIU), if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU has been raised by the record in the March 2017 medical opinion.  The Board notes that in the February 23, 2017 private medical opinion, as the physician indicated that the Veteran was unable to secure and follow substantially gainful employment starting in 2010 due to his service-connected disabilities (especially his back condition).  The RO/AOJ has not considered entitlement to TDIU.  Thus, the claim must be remanded so that the RO can consider whether TDIU is warranted.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from July 2013 to the present.  Associate them with the claims file.  Document all efforts to obtain those documents in the claims file. VA must exhaust all efforts to attempt to obtain said records.

2. Obtain treatment records related to the Veteran's right shoulder disorder.  This should include the VA Medical Center records in Miami, Florida, and the Sunrise and Hollywood Community-Based Outpatient Clinic (CBOC).  The Veteran's service STRs from his time aboard the USS Savannah.  All efforts to obtain this documentation must be documented in the claims file.  Any other development deemed appropriate should be undertaken.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his herpes.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of herpes.

b) Opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof, to include the Veteran's in-service herpes diagnosis.

4. Then, if warranted based on the medical records obtained, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right shoulder disability.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current right shoulder disability, and determine the precise nature and etiology of disorder(s).  The claims file must be reviewed by the examiner, and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.

b) For every right shoulder disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof.

5. Conduct any and all appropriate development of the Veteran's TDIU claim, including an examination to address this issue (if needed).  

6. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


